NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      APR 29 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 15-30117

              Plaintiff - Appellee,               D.C. No. 2:13-cr-00022-SEH

    v.
                                                  MEMORANDUM*
 MARGARET SILVIA,

              Defendant - Appellant.

                     Appeal from the United States District Court
                             for the District of Montana
                      Sam E. Haddon, District Judge, Presiding

                              Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Margaret Silvia appeals from the district court’s amended judgment reducing

her sentence from 100 to 74 months. We dismiss.

         Silvia waived her right to appeal if the government moved for a sentence

reduction under Federal Rule of Criminal Procedure 35 and the district court

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
granted the motion. The government argues that Silvia’s appeal should be

dismissed because the district court granted its Rule 35 motion. Silvia counters

that the waiver is unenforceable because her sentence is illegal and the government

breached the plea agreement. We agree with the government. Silvia’s sentence

is not illegal because it does not exceed the statutory maximum or violate the

Constitution. See United States v. Bibler, 495 F.3d 621, 624 (9th Cir. 2007).

Moreover, the record reflects that the government complied with all of its

obligations under the plea agreement, including its promise to recommend a

sentence at the low end of the Guidelines range.

         DISMISSED.




                                         2                                   15-30117